Citation Nr: 1614786	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-42 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ulcerative colitis. 
 
2.  Entitlement to a 10 percent initial rating for bilateral lower extremity vasculitis.

3.  Entitlement to a rating in excess of 30 percent for ulcerative colitis from May 9, 2008. 
 
4.  Entitlement to a rating in excess of 10 percent for bilateral lower extremity vasculitis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to June 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in part, granted service connection for ulcerative colitis and vasculitis, bilateral lower extremities.  Both conditions were given a noncompensable rating.  An August 2009 rating decision increased the initial rating for ulcerative colitis to 10 percent effective from the date following service discharge.

These matters were previously remanded by the Board in September 2014 for further evidentiary development.

As will be discussed in greater detail below, the Board has found it appropriate to grant a 30 percent evaluation for the Veteran's service-connected ulcerative colitis effective May 9, 2008, while the matter of whether a rating in excess of 30 is warranted is being remanded for further development.  In addition, the Board has found it appropriate to grant a 10 percent initial evaluation for the Veteran's service-connected vasculitis of the bilateral lower extremities, while the matter of whether a rating in excess of 10 is warranted is being remanded for further development.   

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to increased evaluations in excess of 30 percent for ulcerative colitis and in excess of 10 percent for vasculitis of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to May 9, 2008, the Veteran's ulcerative colitis was manifested by moderate symptoms, with infrequent exacerbations.

2.  For the period from May 9, 2008, the Veteran's ulcerative colitis is manifested by moderately severe symptoms with frequent exacerbations.

3.  For the entire period on appeal, the Veteran's vasculitis of the bilateral lower extremities manifested with recurrent episodes occurring one to three times during the past 12-month period, an requiring intermittent systemic immunosuppressive therapy; but with no indication at this point of recurrent debilitating episodes.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for ulcerative colitis have not been met. 38 U.S.C.A. §§ 1110, 1155, 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.159, 3.303, 3.304, 3.385, 3.400, 4.1, 4.3, 4.7, 4.114, 4.125, 4.126, 4.130, Diagnostic Code 7323 (2015).

2.  The criteria for a disability rating of 30 percent for ulcerative colitis, for the period from May 9, 2008, have been met.  38 U.S.C.A. §§ 1110, 1155, 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.159, 3.303, 3.304, 3.385, 3.400, 4.1, 4.3, 4.7, 4.114, 4.125, 4.126, 4.130, Diagnostic Code 7323 (2015).
3.  The criteria for an initial disability rating of 10 percent for vasculitis of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 1155, 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.159, 3.303, 3.304, 3.385, 3.400, 4.1, 4.3, 4.7, 4.118, 4.125, 4.126, 4.130, Diagnostic Code 7826 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board remanded the issues decided in September 2014.  With respect to these issues, the Board instructed the RO to: (1) make arrangements to obtain additional private treatment records and obtain updated VA treatment records; and (2) readjudicate the claims.

VA sent the Veteran an October 2014 letter requesting additional private treatment records or authorization to obtain such records.  The Veteran did not respond.  Updated VA treatment records were obtained and associated with the Veteran's claims file.  The issues were readjudicated in a January 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271   (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the June 2008 rating decision on appeal, an August 2007 letter provided the Veteran with notice of the information and evidence needed to substantiate her claims.  Subsequent notice letters have also been issued.   Consistent with Dingess and Vazques-Flores v. Peake, 22 Vet. App. 37 (2008), these letters included notice of the process in which VA assigns disability evaluations and effective dates, and further information on the evidence needed to make a decision, consistent with the finding.  Consequently, VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Her service treatment records, claims submissions, lay statements, identified private treatment records, and VA treatment records have been obtained and associated with the record.  VA examinations were most recently afforded in July 2010 and August 2010 for the Veteran's conditions on appeal.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria for the purposes of this decision.  See id.  As noted in the Remand portion on this decision, the Board has determined that new VA examinations are appropriate to determine the current severity of the Veteran's conditions.  However, the Board has determined, in the interest of the Veteran, to award an increased evaluation based upon the evidence of record and remand for an additional examination.  Thus, the July 2010 and August 2010 examinations are adequate for this purpose.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III. Disability Evaluations Generally

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

IV. Ulcerative Colitis

The Veteran is currently in receipt of a 10 percent initial evaluation for ulcerative colitis under Diagnostic Code 7323.  38 C.F.R. § 4.114.  The 10 percent evaluation is effective July 1, 2007.

Diagnostic Code 7323 pertains to ulcerative colitis and provides for a 10 percent evaluation for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent evaluation requires moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions.  A 100 percent evaluation is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.

      Factual Background

At the Veteran's September 2007 VA examination, she denied diarrhea and reported that she had not had an episode of active ulcerative colitis for greater than a year.  There was no pain or tenesmus or swelling.  There was no fecal incontinence.  Her ulcerative colitis was controlled.  Physical examination revealed no evidence of fecal leakage.  Her rectum and anus lumen was normal with normal sphincter tone and no rectal prolapse.  Likewise, there were no signs of anemia.  

A September 7, 2007 private treatment record noted that ulcerative colitis was diagnosed 5 years ago.  Symptoms were currently well-controlled.  She had infrequent episodes of diarrhea and no abdominal pain.  Weight was stable.  

A March 28, 2008 private treatment record documents worsening crampy abdominal pain, gas, and bloating, with increased stool frequency.  Appetite was good and weight was stable.  The Veteran complained of weight gain, and denied weight loss.  She also denied abdominal pain, bloating, change in bowel habits, diarrhea, incontinence to stool, or pain with bowel movement.

A May 9, 2008 private treatment record documents persistent symptoms associated with a flare of ulcerative colitis.  The Veteran was currently taking Lialda and Azathioprine, with instructions to begin Prednisone if symptoms persisted.  The Veteran had abdominal cramping, frequent bowel movements, and rectal bleeding.  Symptoms normally most frequent with eating.  She had 5-10 bowel movements per day.  The Veteran reported fecal urgency and fecal incontinence.  The Veteran reported diarrhea, and blood in stool.

In a September 2009 statement, the Veteran reported going to the bathroom between 15 to 20 times per day.  She reported that she has to monitor what she eats.

An October 12, 2009 letter from a private examiner notes that the Veteran was initially seen in September 2007 for diarrhea, fecal incontinence, and urgency.  She was prescribed a variety of medications, to include Prednisone.  The examiner notes that in early May 2008, the Veteran was having more than 10 bowel movements each day with associated abdominal pain and weakness.  

At an August 2010 VA examination, the Veteran reported exacerbations or flaring of her symptoms about 2 to 4 times every year.  Flares are associated with bloody diarrhea, cramps, tenesmus, abdominal bloating, and gas.  In between flare ups, the Veteran has moderate symptoms of abdominal bloating and loose bowel movement.  The Veteran denied weight loss or weight gain.  Appetite was good, though she gets diarrhea after eating.  She had not been hospitalized for any digestive problem, to include ulcerative colitis.  The examiner diagnosed ulcerative colitis with intermittent exacerbations.  

      Analysis

The Veteran has thoroughly reviewed additional private and VA treatment records.  When considering the medical and lay evidence of record, the Board finds that an increased rating of 30 percent is warranted effective May 9, 2008, the date of the private treatment record which notes an increase in bowel movements, 5 to 10 per day, and complaints of diarrhea.  Prior to May 9, 2008, the medical evidence of record supports a finding that the Veteran's symptoms were moderate with infrequent exacerbations.  However, the medical and lay evidence for the period after May 9, 2008, indicates that symptoms become moderately severe, with frequent exacerbations.  While flares of the condition may have been limited to a few times per year, the record suggests that the Veteran has frequent bowel movements on a daily basis, specifically after every time she eats.  Thus, the Board finds that the medical and lay evidence of record is consistent with a 30 percent evaluation for the period after May 9, 2008. 

In making this determination, the Board has not overlooked the Veteran's statements with regard to the severity of her disability during this period.  The Veteran is competent to report on factual matters of which she had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and private examinations.  The Board has relied significantly on the Veteran's statements in reaching this determination.  However, the Board does note, that with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Thus, given the Veteran's description of her symptoms and the medical evidence of record, the Board finds that the current overall evidence more closely approximates a 30 percent rating under Diagnostic Code 7323 for the period from May 9, 2008.  However, the Board does note that VA treatment records indicate that the Veteran was hospitalized in March 2014 for 7 days with abdominal pain.  While a CT scan showed diverticulitis which was treated with antibiotics, the Board finds that this suggests a possible worsening of her condition and thus a VA examination is necessary to determine if an evaluation in excess of 30 percent is warranted.  This will be addressed in the Remand portion of the decision.

V.  Vasculitis, Bilateral Lower Extremities 

The Veteran is currently in receipt of a noncompensable initial evaluation for vasculitis of the bilateral lower extremities under Diagnostic Code 7826.  38 C.F.R. § 4.118.  The noncompensable evaluation is effective July 1, 2007.

Diagnostic Code 7826 warrants a 10 percent evaluation with recurrent episodes occurring one to three times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy.  A 30 percent evaluation is warranted with recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control.  A schedular maximum of 60 percent is warranted with recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.

      Factual Background

At a September 2007 VA examination, the Veteran reported that she first experienced vasculitis in 2003 and that it was limited to her legs, mainly the lower part of the leg.  The condition was originally treated with Prednisone and potassium iodide liquid.  The condition improved after approximately a month.  

 A June 2008 private rheumatology treatment record noted that her symptoms of vasculitis seem to coincide with her ulcerative colitis.  The Veteran reported that Prednisone improved her skin rash.  The examiner concluded that the Veteran's condition was consistent with ulcerative colitis with skin manifestations.  

At a July 2010 VA examination, the Veteran was on immune modulator therapy and chronic therapy for ulcerative colitis.  The examiner noted that the underlying condition was ulcerative colitis, and the Veteran was on multiple systemic therapies.  The examiner reported that skin symptoms are typically discrete lesions predominantly in the lower extremities below the knee.  The Veteran had some well-healed scars from a previous lesion.  There was no fever or weight loss.  There were no current manifestations of any active vasculitis or other dermatologic manifestation associated with the Veteran's bowel disease.  The examiner reported that the area that would be affected would be approximately 25 to 30% of unexposed areas when the lesions are active, entirely on the lower extremities.  The Veteran was taking daily medication, to include immunosuppressants or immune modulating medication.  The therapies are systemic and chronic in nature.

      Analysis

The Board has thoroughly reviewed additional private and VA treatment records.  When considering the medical and lay evidence of record, the Board finds that an increased initial rating of 10 percent is warranted.  The evidence suggests that the Veteran has experienced recurrent episodes throughout the period on appeal and has required intermittent systemic immunosuppressive therapy for control.  

In making this determination, the Board has not overlooked the Veteran's statements with regard to the severity of her disability during this period.  See Washington, supra.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and private examinations.  The Board has again relied significantly on the Veteran's statements in reaching this determination.  However, the Board again notes that where medical expertise is required, the objective medical findings and opinions provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri, supra.

Thus, given the Veteran's description of her symptoms and the medical evidence of record, the Board finds that the current overall evidence more closely approximates a 10 percent rating under Diagnostic Code 7826 for the entire period.  As previously noted, VA treatment records indicate that the Veteran was hospitalized in March 2014 with abdominal pain.  As the record suggests that her vasculitis is associated with her ulcerative colitis, the Board finds that this suggests a possible worsening of her condition and thus a VA examination is necessary to determine if an evaluation in excess of 10 percent is warranted.  This will be addressed in the Remand portion of the decision.

VI. Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the denial of a rating in excess of 10 percent for ulcerative colitis prior to May 9, 2008, the Board notes that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's ulcerative colitis prior to May 2008 with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as noted above, the criteria primarily relate the severity of the disability and frequency of exacerbations.  The Veteran is not shown to have any symptoms that related to her ulcerative colitis that are not contemplated by the rating criteria.  

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran. The Board therefore has determined that referral of this case for extraschedular consideration of a rating in excess of 10 percent prior to May 9, 2008, pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.

To the extent that the Veteran contends that a ratings in excess of 30 percent is warranted for ulcerative colitis from May 9, 2008, and 10 percent for vasculitis of the lower extremities is warranted, the Board will refrain from making a determination as to whether an extraschedular disability rating is warranted under the provisions of 38 C.F.R. § 3.321(b)(1) until the Veteran's new VA examinations are performed on Remand.  The Board finds that such a determination would be premature at this time.  The Board has made the findings above so as to provide the Veteran with compensation that the evidence of record suggests is warranted without further delay.


ORDER

Entitlement to an initial rating in excess of 10 percent for ulcerative colitis prior to May 9, 2008, is denied.

Entitlement to an increased rating of 30 percent for ulcerative colitis effective May 9, 2008, is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement to an increased initial rating of 10 percent for bilateral lower extremity vasculitis is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

The Veteran's most recent VA examination to determine the severity of her service-connected ulcerative colitis was in August 2010.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, as previously noted, VA treatment records indicate that the Veteran was hospitalized for abdominal pain in March 2014, thus suggesting a possible worsening of her condition.  As a result, a new examination is necessary.

As the evidence suggests that the Veteran's vasculitis is associated with her ulcerative colitis, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180   (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that she identify any additional private or VA treatment records for her claims being remanded.  Request that she forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

Take appropriate steps to obtain any VA treatment records.
 
 2.  Schedule the Veteran for VA examinations with an examiner(s) of appropriate expertise to determine the current severity of her service-connected ulcerative colitis and vasculitis.  The claims folder, and any pertinent evidence in Virtual VA or VBMS, must be made available to the examiner in conjunction with the examination. 

Any necessary studies or tests should be performed, and the examination report should comply with all appropriate protocols for rating the respective conditions.  The examiner should obtain a detailed clinical history from the Veteran. 

A rationale for all requested opinions should be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
3. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


